 DELSEA IRON WORKS, INC.453Delsea Iron Works,Inc.andLocal 676, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Cases Nos. 4-CA-2369 and 4-RC-4619.March 21,1962DECISION AND ORDEROn November 27, 1961, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Briefs in support of the Intermediate Report were filed by the Gen-eral Counsel and the Charging Party.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner With the following additions andmodifications.1.The Trial Examiner found that the Company's President CharlesJublou's statement to employee Elmer Martin at 2 p.m. on May 8,that, ". . . if you leave now I'll consider that you're quitting," consti-tuted a discharge of Martin.He found that Jublou's statement thatthe strikers "had quit and he was going to replace every one of them"to Iron Workers Union Representative Arthur Lee at 5 p.m. Monday,May 8, amounted to a discharge of the other claimants. Contrary tothis latter finding of the Trial Examiner, insofar as it includedclaimants Charles Carr and James Shafer, we find that their respec-tive discharges did not occur at 5 p.m. on May 8.Employee James Shafer did not learn of the walkout until he re-turned to the Respondent's plant from working elsewhere at 7:30 p.m.on May 8, and it cannot be said that he participated in the strike onthat day.However, Shafer did join the strike the next day, May 9.1The Trial Examiner ruled that he had no authority to consider whether there was anadequate showing made to support the petition in Case No.4-RC-4619.We are satisfiedthat the Union had an adequate showing of interest in the unit found appropriate herein.0.b. Jennings&Company,68 NLRB 516.136 NLRB No. 41. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 9, striker Ronald Shafer made an anonymous call to Jublouclaiming to speak for the employees. Jublou told him that "as far ashe was concerned the men in the shop had all quit."We find that thisstatement of Jublou was not only a reaffirmation of his discharges ofthose who had struck the preceding day, but constituted a dischargeof James Shafer, too.Employee Carr did not walk out on May 8.He worked not only that day but the next day, too. It was not untilthe 10th that Carr, because of the picket line, first withheld his serv-ices.On May 11, Jublou told Teamsters Representative Jackson thatthe men had "walked off the job, and that [although he had not in factdone so] he had replaced them with other men." Jublou, thus, notonly again affirmed the earlier discharges but thereby dischargedCarr, too.2.We agree with the Trial Examiner that in striking to protest theRespondent's no-smoking rule the employees were engaging in a pro-tected concerted activity.Washington Aluminum Company, Inc.126 NLRB 1410.1 In that case, the Board held that the walkout of agroup of employees in protest of cold working conditions in the plantwas a protected activity, even though, as here, no demand had beenpresented to the Employer prior to the walkout.We note, moreover,that here, the Respondent, in effect, told at least two employees thatif they did not like the rule against smoking they could look for workelsewhere.Further, it is clear from the record here that shortly afterthe walkout and prior to discharging any employee, the Respondentwas fully aware of the reason for the employees' action.Thus, therecord shows that 30 minutes after the walkout began employee Carrtold Jublou the reason for it was "on account of this smoking."ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board, hereby orders that the Respondent,Delsea Iron Works, Inc., Millville, New Jersey, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees by discriminating in regard to their hire, tenure, or anyother term or condition of employment.(b) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted2Enforcement denied 291 F.2d 889(C.A. 4) ; 370 U.S.9,reversingand remanding291 F.2d 869. DELSEA IRON WORKS, INC.455activities for the purposes of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, exceptto the extent that such right is affected by the proviso in Section8(a) (3) of the Act.2.Take the following affirmative action, which is necessary to ef-fectuate the policies of the Act :(a)Offer the employees named in Appendix B, attached hereto,except Carr and Hackleton, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges; offer such reinstatement toHackleton upon appropriate application by him; and make all theseemployees whole in the manner set forth in the section of the Inter-mediate Report entitled, "The Remedy."(b)Preserve and, make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due.(c)Post at its plant at Millville, New Jersey, copies of the noticeattached hereto marked "Appendix A." 9 Copies of such notice, to befurnished by the Regional Director for the Fourth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fourth Region, in writ-ing, within 10 days from the date of this Order, as to what steps theRespondent has taken to comply herewith.3In the event that this Order is enforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organizationby discriminating in regard to hire, tenure of employment, or anyother term or condition of employment of any of our employees.WE WILL NOT in any other manner interfere with, restrain,or coerceour employees in theexerciseof their right to self-organization,to form a labor organization, to join any labor 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities,except tothe extent that such right is affected by the proviso to Section8(a) (3) of the Act.WE WILL offer George Hockenbury, Samuel Kelley, Jr., RichardLangley, Orrin Lord, Philip Wolfe, Elmer Martin, William BruceReed, Elmer Shafer, James Shafer, Richard Shafer, and RonaldShafer immediate and full reinstatement to their former or sub-stantially eqivalent positions without prejudice to their seniorityor other rights and privileges and make them whole for any loss,of pay suffered as a result of the discrimination against them-We will offer such reinstatement to Howard Hackleton uponapplication by him.DELSEA IRON WORKS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 1700 Bankers Securities Building, Walnut and Juniper Streets,Philadelphia 7, Pennsylvania, Telephone Number, Pennypacker5-2612, if they have any question concerning this notice or compliancewith its provisions.APPENDIX BCharles CarrHoward HackletonGeorge HockenburySamuel Kelly, Jr.Richard LangleyOrrin LordPhilipWolfeElmer MartinElmer ShaferJames ShaferRichard ShaferRonald ShaferWilliam Bruce ReedINTERMEDIATE REPORTThis proceeding was heard at Philadelphia,Pennsylvania, on September 21 and 22,1961.The issues litigated were whether the Respondent violated Section 8(a)(3)and (1) of the Act by the discharge of 13 employees,and whether such employeesor their replacements were eligible to vote in a Board-directed election.After thebearing, briefs were submitted by the Respondent,the General Counsel, and theCharging Party.Upon the entire record and my observation of the witnesses,I adopt the followingfindings:1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation organized under the laws of New Jersey, withitsprincipal plant inMillville,New Jersey,where it manufactures steel products. DELSEA IRON WORKS, INC.457Respondent annually ships from the plant to out-of-State points products valued inexcess of $50,000.I find that the Respondent is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDLocal Union 676, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, hereinafter called the Charging Union or theUnion, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe amended complaint alleges that on or about May 8, 1961, 13 named em-ployees of Respondent concertedly ceased work and struck, that on the same datethe Respondent discharged such employees, and has refused to reinstate them, be-cause they engaged in concerted activities for mutual aid and protection and thatthe Respondent thereby violated Section 8 (a) (3) and (1) of the Act.Respondent's answer admits that 11 of the employees named in the amendedcomplaint ceased work concertedly, but neither admits nor denies that they struck,alleging that Respondent has not been informed at any time of the reason for suchconcerted work stoppage.The answer states further that when the aforesaid 11employees failed to report for work, the Respondent treated them "as having vol-untarily quit" and refused to reinstate them "because they voluntarily left their jobswithout permission and without notifying Respondent as to the reason or reasons forsuch cessation of work."As to the two remaining individuals named in the amendedcomplaint (Can and Hackleton), Respondent's answer avers thattheywere granteda "leave of absence" during the week of May 8, which leave was still in effect.A. The factsOn May 8, the Respondent had 15 production employees, of whom 11 were thatday working in its shop, and 4 were employed on outside jobs-2 at the plant of acustomer, Shield-Alloy, and 2 at Bordentown State Reformatory.None of theemployees was at that time represented by any union.The principal officers ofthe Respondent were Charles Jublou and his wife. There is no dispute that between9 and 9:30 a.m. on May 8, Mrs. Jublou told each of the 11 employees in the shopthat the Respondent had adopted a no-smoking rule.' Two of the employees testified,without contradiction, and I find, that Mrs. Jublou told them in effect that if theydid not like the no-smoking rule, they would have to look for other employment.Later the same morning 9 of the 11 employees in the shop discussed among them-selves the new rule as well as other unsatisfactory conditions in the shop and decidedto leave the plant in a body and contact a union to represent them in dealing withthe Respondent in connection with the various unsatisfactory working conditions.Accordingly, all nine walked out at noon, at the beginning of the 30-minute lunchbreak.Seven of the nine proceeded to contact the two employees who were workingon the Shield-Alloy job and solicit them to join in the group action.The other two,Can and Hackleton, remained outside Respondent's plant, where they ate theirlunch.About 12:30 p.m., the Jublous, who had gone out for lunch, returned to theplant and engaged in conversation with Carr and Hackleton.According to Mrs.Jublou's pretrial affidavit, which was adopted in this respect by Mr. Jublou at thehearing,Carr and Hackleton informed the Jublous that the nine employees hadleft the shop "after announcing that they were going to have a meeting about theno-smoking rule" with the two employees at Shield-Alloy.Hackleton testified,without contradiction, and I find, that he told the Jublous that he and Can were"going to go home because the fellows walked out . . . and come back when it'sall over," and that, when Mr. Jublou directed him to return to work, Hackleton said,"No, I have to work with them fellows when they come back . . . I'm not goingto go back when the fellows stay out from work." At this point, either Mr. or Mrs.Jublou remarked, "they don't work here anymore now; they're done."Hackletondid not return to work.Carr testified, without contradiction, and I find, that in the1Mrs Jublou's pretrial affidavit, which wasintroducedin evidence, so statesIn addi-tion there was uncontradicted testimony by several of the employees that they and otherswere informed by Mrs Jublou of the no-smoking rule in the morning of May 8 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse of the foregoing conversation he told the Jublous that he was considered goinghome because"the fellows have walked out and there's some kind of strike or sometrouble," and that the employees' action was "on account of this smoking." 2Carr,however, agreed to return to work that afternoon, but, when the picket line (seebelow)appeared on May 10, he refused to cross it and has not since worked forRespondentsMeanwhile,the nine other"claimants" 4contacted Elmer Martinand RichardShafer at the Shield-Alloy job and induced them to join in the group action.About2 p.m., Martin returned to the Respondent's shop and told Mr.Jublou that "themen were on strike" and he was joining them.5Thereupon Jublou stated,"...ifyou leave now I'll consider that you're quitting."Meanwhile the claimants contacted the Iron Workers Union and one of theminformed Lee, a representative of that union, that they had struck because of theno-smoking rule and other matters and wanted the Iron Workers to represent them.About 5 p.m. on May 8, Lee called Mr. Jublou and promised that the claimantswould return to work provided that Respondent recognized and negotiated withthe Iron Workers as the bargaining agent of its employees.Jublou answered, ac-cording to Lee, that "the men had come out on strike at noon of that day .. . thatas far as he was concerned ithey had quit and he was going to replace every one ofthem." Jublou then referred Lee to his attorney, who informed Lee the next daythat Respondent'sposition was as already stated by Jublou.Mr. Jublou's version-was that he told Lee that the men had "walked out" without telling Jublou why,and that as far as he was concerned they had quit. Jublou however, denied tellingLee that the men had struck, asserting that he did not know at the time whetherthey had struck. I credit Lee's version, as, unlike Jublou, he had no apparent im-mediate interest in the outcome of the instant case.6Moreover,in view of thefindings above as to the explanations for the employees'action given to him byHackleton,Carr,and Martin,I do not credit Jublou'sdenial thathe was not awarethat the men had struck.All three of these employees were participants in thegroup action, they had told Jublou, more or less explicitly, that the defecting em-ployees were engaging in a strike,7and Jublou vouchsafed no reason at the hearingfor doubting the accuracy of their statements.Accordingly, I find that about 5 p.m., on May 8, Jublou told Lee that the claimantshad struck and would be treated as having quit, thereby, in effect, announcing to arepresentative of the claimants that they were discharged.On May 9 Lee conveyedJublou's position to one of the claimants, after it had been confirmed by Jublou'sattorney.About 7:30 p.m. on May 8,James Shafer,who had been employed on an out-side job all day, returned to the shop, and was informed by Mrs. Jublou of the walkout.According to James Shafer's undenied testimony, which I credit, Mrs. Jubloutold him "that she didn't know why they walked out-but that she had gone aroundand told them that they could not smoke any longer in the shop."When JamesShafer stated that he could not return to work until he learned the reason for thewalkout,Mrs. Jublou announced, "As far as I'm concerned,the men quit."Jamesproceeded to his home where he found three of the claimants, who informed himthat they had struck because of the no-smoking rule and other adverse working con-ditions.James did not return to work.2Mr. Jublou'stestimony corroborates Carr,admittingthat Carrhad mentioned theno-smoking rule as the reason for the walkout3 Carr admitted that he had intended to quit the Respondent's employ, in any event,on May 12, 1961'This term is used hereinafter to refer to the individuals alleged in the complaint tohave been unlawfully discharged5Mr. Jublou testified thatMartinannounced,upon his return from Shield-Alloy, thathe was "going home "However, he was not questioned about,and so did not deny,Martin's reference to a "strike."OAfter May 8, there were no further communications between the claimants and theIron Workers,and that union took no action on their behalf after May 9.4 Jublou testified that lie did not decide that the men had quit until the morningofMay 9, when they failedto reportfor work "and no one had contacted me as to whetherthey were coming in ornot"However,Jublou admittedthat Lee calledhim on May 8and requestedthat he reinstatethe men If Jublou was in fact in doubt before Lee's callas to whether the men had quit orstruck, Lee'soffer of a return to work in exchange fornegotiations should have satisfied Jublou that the claimants had not abandoned their,employment DELSEA IRON WORKS, INC.459On May 9, Jublou received a telephone call from one of the claimants,RonaldShafer, who stated that he was speaking for the Respondent's employees and wouldlike to meet with Jublou to discuss their problems.Jublou retorted that "as faras he was concerned the men in the shop had all quit.That's all there was to it."No meeting ensued.8On May 10, the claimants began to picket Respondent's plant with a sign pro-testing substandard working conditions.On May 11, four of the claimants, whohad been selected by the others,to represent them, met with Jackson,a representativeof the Charging Union.After some discussion,Jackson called Jublou.Accordingto Jackson,he asked Jublou to reinstate the claimants,9but Jublou refused,statingthey had "walked off the job, and that he had replaced them with othermen." 10Jublou's version of this conversation was that Jackson told Jublou"he had someof my men signed up"; that Jublou commented,". . .it looks to me like you'regoing to have to find them a job"; and that Jackson referred to a contract which hewanted Jublou to sign.At the hearing, Jublou adopted as true a statement in hiswife's pretrial affidavit which attributed to Jublou an admission that he had rejectedJackson's request for reinstatement of the claimants,asserting that they had quit andbeen replaced.There seems, therefore,to be no substantial dispute that Jublou on May 9, refusedto reinstate the claimants,asserting that they had quit and had all been replaced,although only four had in fact been replaced.While,for reasons already indicated,iiI do not regard this action of Jublou as the rejection of a valid request for reinstate-ment, I do regard it as proof that on that date Respondent intended to replace allthe claimants regardless of any valid request they might make for reinstatement,12and that Respondent regarded the employer-employee relationship between it andthe claimants as having been severed.On May 15, the pickets adopted a new sign which announced a strike sponsoredby the Charging Union.On May 25 counsel for the Union sent a letter to Respond-ent,which unconditionally requested reinstatement for all the claimants exceptHackleton and Carr.None of the claimants has been rehired.On May 29 theUnion filed a petition for an election among the Respondent's em-ployees,13 and an election was held upon this petition on August 21, 1961.The tallyof ballots shows that no votes were cast for,and 2 were cast against,the Union, andthat 22 ballots were challenged.Eleven of the 22 ballots, comprising the ballots of11 of the 13 claimants herein,were challenged by the Respondent.The remaining11 challenges were by the Union and were directed against the ballots cast by re-placements for the claimants.B.Discussion1.Case No. 4-CA-2369The General Counsel'sprimary position is that the Respondent in effect dis-charged the claimants on May 8 for engaging in a protected concerted activity.Re-spondent counters that (1)there was no strike but only a concerted quitting ofwork; 14(2) if there was a strike,itwas not protected; and (3)in any event,Respond-ent at no time discharged the claimants.8Mr. Jublou did not testify about this incident, but Mrs Jublou'spretrial affidavit,which was adopted by him at the hearing, containssomereference to the matter, whichconflicts with Ronald Shafer's testimony,I credit Shafer0 Jackson at first testifiedthatthis request for reinstatement was his"own idea." I donot credit his subsequent confused retraction of this admission,particularly in view of thetestimony of one of the members of the committee iepresenting the claimantsthat therequest for reinstatement was not authorized in advanceby thecommitteeWhile therewas testimonyby thisclaimant that he overheard Jackson's plea to Jublou for reinstate-ment and offered no objection,and that he was willing to return to work unconditionally,the same witness testified that he would not have returned unless the conditions thatcaused the walkout were removed,and that he did not discusswith the otherclaimantsthe conditions under which they would returnOn this record,I am unable to find thatJackson's request for reinstatement was authorized or ratifiedby any ofthe claimants'°As a matter of fact, by May 11 Respondent admittedly had hired only four replacements.u See footnote9, supraJublou was not aware,so far as the record shows,of any defect in Jackson's authorityto request reinstatement,and the only reason he gave for notgranting therequest was thatthe claimants had "quit" and been"replaced13 Case No 4-RC-461914The Board has held that a concerted quit is not protectedby the ActCrescent Wharfand Warehouse Company, and its successor,West Coast TerminalsCo ,Inc.,104 NLRB860, 861-862 460DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to (1), the evidence is overwhelming that the strikers did not intend to quit butintended only to absent themselves from work pending a resolution of their differ-ences with the Respondent.This appears from the testimony of certain of the claim-ants at the hearing that their purpose in walking out was to obtain union representa-tion in negotiating with the Respondent about their working conditions, particularlythe no-smoking rule.Had they intended to abandon their employment, they wouldhave had no interest in changing the conditions of such employment.That such wasin fact their objective is corroborated by their subsequent conduct in soliciting firstthe Iron Workers, and then the Charging Union, to represent them in dealing withthe Respondent, and in picketing at the Respondent's premises with signs protestingthe working conditions.Moreover the Jublous were amply apprised by the state-ments of Hackleton, Carr, and Martin on May 8 that the claimants regarded them-selves as being on strike, and Mr. Jublou's own characterization of the action of theclaimants is not consistent with a belief that they had quit. In fact in his conver-cation with Lee on May 8 he referred to the group action as a "strike."While onother occasions he referred to such action as a "quit," he almost invariably qualifiedthis by the phrase "as far as I am concerned" or the equivalent.Thus, Mr. Jublou told Lee and Ronald Shafer, that "as far as he was concerned"themen had quit.Mrs. Jublou's remark to James Shafer on May 8 was in thesame vein.By his own admission, Mr. Jublou told Martin on May 8, that if he didnot return to work Jublou would "consider that" Martin was "quitting."The foregoing are not the sort of statements that an employer makes aboutemployees who are in fact quitting, but smack rather of the reaction of an employerto an employee's leaving his work for reasons of which the employer does not approve.In fact, the Respondent's answer to the amended complaint carefully refrains fromalleging that the group action of May 8 was a quit, or that the Respondent sobelieved, and asserts only that the Respondent "treated [the claimants] as havingvoluntarily quit their employment."In view of all these circumstances, I find that ,the claimants did not quit but struck,that the strike was precipitated by the no-smoking rule, and that this was knownto the Respondent at all times here relevant.The Respondent's second contention-that, if the group action of May 8 was astrike, it was unprotected-presents a somewhat novel legal question.Respondentargues that there was lacking here an essential ingredient of a protected strike namely,"notice or demand made upon the employer coupled with an effort to reach anamicable settlement."Respondent relies principally on two court decisions, denyingenforcement of Board orders.15It is true that in theWashington Aluminumcase,supra,the court, in finding astrike unprotected, relied in part on the failure of the strikers to make any demandupon management before walking out.While the court noted that the Board hadfound that individual employees had prior to the walkout complained to manage-ment about the working condition which precipitated the walkout-inadequate beatin the plant, the court stressed the failure of the employees "to attempt to makeinquiry concerning the causes of their physical discomfort or to present their claimsor demands to the company prior to the walkout."It thus appears to have been the position of the Board in that case that merecomplaints prior to the walkout sufficed, whereas the court's position seems tohave been that it was incumbent upon the employees to do something more beforestriking-either inquire into the cause of the inadequate heat or demand that man-agement remedy the condition.The aforestated position of the Board sheds little light on the instant problem.Here, there was not even a prior complaint.The claimants walked out a fewhours after the no-smoking rule was announced and because of that rule, butwithout having individually or collectively told management that they had anyobjection thereto, anda fortiori,without having satisfied the requirement of the courtm N.L.R.B v Ford Radio &Mica Corporation,258 P 2d 457 (C.A.2) ; N L.R B. v.Washington Aluminum Company, Inc,291 F. 2d 869 (CA 4), 370 U S. 9 reversing andremanding 291F 2d 869 TheFordcase seems distinguishable on the ground that thecourt there stressed, not the lack of prior notice of the strike, but the persistent refusal ofthe strikers to inform management of their grievances even after the strike had begun.Here, however, the Respondent on May 9 rejected a request by a striker (Ronald Shafer)to meet and discuss the grievances which gave rise to the walkoutMoreover, here, unlikethe situationin theFordcase, the Respondent was informed within a half hour after thewalkout thatitwasoccasioned by the no-smoking rule and had no reason to believe thatthe objective of the strikers was such as to render the strike unprotected. DELSEA IRON WORKS, INC.461inWashington Aluminumthat they inquire into the reason for the rule or demandthat the rule be rescinded or modified.However, it has been here found that about 5 p.m. on May 8, after having beenadvised by Carr and Hackleton that the walkout was because of the no-smokingrule,Mr. Jublou in effect announced to Lee that the claimants had been discharged.It is thus clear that Jublou reached the decision to discharge the claimants afterbe had been put on notice of their grievance.leOn these facts, the Board precedent most nearly in point appears to be the caseofSolo Cup Company,17Where the Board found that the respondent violated theAct by discharging four employees because, without having made any prior com-plaint or demand, they shut down their machines and left their work stations forabout an hour, refusing to return until they had obtained a promise that manage-ment would explain to them the discharge of two fellow employees.,In enforcing the Board's order in that case, the court said:The employees might well have exercised better judgment by sending a com-mittee to the management at a more convenient time for making their protestand demand, but we are unable to conclude that ill judgment or lack of con-sideration adds up to illegality.Regardless of what we may think about theactivities of the employees and the manner and time of making their protestand demand, we must conclude with the Board that their protest came withinthe protective purview of the Act. (p. 526)While there is considerable force in ,the view of the court inWashingtonAluminumthat aggrieved employees ought to afford their employer an opportunity to avoida strike by presenting their demands in advance of any strike action, that would seemto be a matter for legislative consideration.Section 7 of the Act establishes theright of employees to engage in "concerted activities for the purpose of . . . mutualaid or protection."The exercise of this right is not conditioned on the submission ofany prior demand to the employer.Section 13 of the Act provides:Nothing in this Act, except as specifically provided for herein, shall be con-strued so as either to interfere with or impede or diminish in any way the rightto strike, or to affect the limitations or qualifications of that right.However salutary would be such a limitation on the right to strike as the courtimposedinWashington Aluminum,I believe that Section 13 of the Act precludes it.It is possible to conceive of a case where employees walk out of a plant and engagein picketing for reasons unknown to the employer and which they refuse at anytime to divulge to him. In fact, that appears to be what happened in theFord Radiocasesupra,as the court viewed the facts. Such a case may well arouse administra-tive or judicial ire.However, that is not this case.Here, Respondent was informedwithin a matter of minutes after the walkout of the reason therefor, and the verynext day rejected an overture by one of the strikers looking toward adjustment of thestrikers' grievance or grievances.la1eThe General Counsel contends that the discharge occurred about 12.30 pin. on May 8,whenas already found, one of the Jublous, after conversing with Haekleton,announcedthat the strikers were "done."However, I credit Mr Jublou's testimony that he toldboth Carr and Hackleton at that time to go back to work and he would get the matter"straightened out."Accordingly, whatever else he may have said at that time, I do notbelieve that Jublou finally decided to terminate the strikers until a few hours later whenhe admittedly told Martin, upon his refusal to return to work, that Jublou would con-siderthat he had quitThe announcement to Lee at 5 p.m. that day promulgated thisdecisionas to the other claimants.17114 NLRB 121, enfd. 237 F. 2d 521 (C.A. 8).1BThe General Counsel contends that any prior demand or complaint was excused in thiscasebecause of its apparent futility.He points to the evidence that Mrs. Jublou coupledher announcementof the no-smoking rule with the admonition that those who did notlike it could look for other employmentHowever, there was no testimony that thisadmonitionor its equivalent was addressed to more than three of the claimants (RonaldShafer,Lord, and Hockenbury) nor was there any testimony that such admonitionaccountedfor the failure of any of the claimants to protest the no-smoking rule beforethe walkout.Upon this state of the record, I do not believe that the General Counselhas sufficiently proved that the claimants' failure to make such protest was due to aconviction that it would be futile to do so. Therecordwarrants the inference only thatthey believed that a protest by them while at work would be less effective than one madeby a unionon their behalf while they wereon strike. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,I find that the claimants engaged in protected concerted activitywhen they walked out on May 8.As to Respondent's final contention-that it at no time discharged the claimants,but merely replaced them,as it claims it was privileged to do-I have already setforthmy reasons for regarding Jublou's statement to Lee on May 8 as effectingthe termination of the claimants.Moreover,the Jublous'constantly reiterated state-ments, and the admission in ,the answer,that the claimants were regarded as havingquit amply attest that the Respondent regarded the employment relation of theclaimants as having been permanently severed.Since it has been found that suchseverance was not in fact effected by any voluntary quit,there remains no alternativebut to find that it was effected solely by the action of the Respondent.In conclusion,I find that the Respondent on May 8 discharged the claimants forengaging in protected concerted activity,thereby violating Section 8(a)(3) and (1)of the Act,and that its disregard of the request of May 25 for reinstatement similarlyviolated the Act.2.Case No. 4-RC-4619In the order of the Acting Regional Director consolidating the instant cases forhearing, I was authorized to resolve,in addition to the issues in Case No. 4-CA-2369,the issues raised in Case No. 4-RC-4619,by the challenges to 22 ballots cast in theelection held on August 21, 1961,of which 11 were cast by individuals who partici-pated in the strike beginning on May 8 10 and 11 by their replacements.As I havefound that all the claimants were unlawfully discharged on May 8,1 find that the 11claimants whose ballots were challenged were eligible to vote on August 5, ,theapplicable eligibility date,20 and that the challenges to their ballots should be over-ruled.As the 11 replacements whose ballots were challenged were hired as a conse-quence of the Respondent'sunfair labor practice in discharging and refusing toreinstate the claimants,I find them ineligible to vote, and sustain the challenges totheir ballots.21The Respondent contends that the election was invalid because a sufficient show-ing of interest was not submitted to the Regional Director by the Union and thewaiver of such a showing in Section 8(b)(7)(C)of the Act is not applicable hereThe short answer to this contention is that this issue was not referred to me by theActing Regional Director,and I therefore have no authority to consider it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section 111, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose,intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(3) and(1) of the Act,itwill be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.19The 11 comprised all the claimants,except Carr and Langley21Even if the claimants be viewed as permanently replaced economic strikers, they wouldstill be eligible to vote under Section 9(c) (3) of the Act.Respondent contendsthat Hackleton,one of the challengedvoters,wason indefinite"leave of absence" on the eligibilitydate,and therefore not eligible to voteThe recordshows only that Hackletonon May 12 toldMrs Jublouthat he planned toenter the "haltbusiness," that afterJuly 1 he did engage In that businessfor 2 days a weekHetestified,and I find,that if he hadcontinuedto workfor the Respondent he would have engaged inthat business only outsideof hisregularworking hoursThere Is accordinglyinsufficientbasis for Inferringthat,absent hisdischarge,he wouldhave quit or taken anindefiniteleaveof absence, or that he did not desirereemploymenton the eligibility date(Whilehis name does not appearon the listof claimantswhose reemployment was requested onMay 25, by theUnion,the reason for such omissionwas not litigatedThereIs an intima-tion in the Respondent'sbrief thatHackleton's nameunlike that of the otherclaimants,did not appear on the "eligibility list for the election,"but no evidence was adduced atthe hearing to that effect.)21 SeeBear Brand HosieryCo., 40 NLRB807, 808It Is accordingly unnecessary todetermine to what extent,if any, these 11 werepel manentreplacements for the claimants POTTSVILLECOMMUNITYHOTEL CO., INC.463It has been found that the Respondent on May 8,1961, discriminatorily dischargedthe employees whose names are set forth in Appendix B. I will recommend that theRespondent be required to offer all of them exceptCarrand Hackleton 22 immediateand full reinstatement to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and make them whole for any loss ofpay suffered as a result of the discrimination against them by payment to them of asum of money equalto the amountthey would have earned from the date of theirapplication for reinstatement 23 to the date of Respondent's offer of reinstatement,less net interim earnings,to be computed on a quarterly basis in the manner estab-lished by the Board in F.W.Woolworth Company,90 NLRB 289.Actual earningsin any particular quarter shall have no effect upon the backpay liability for anyother such period.Itwill also be recommended that the Respondent preserve andmake available to the Board,upon request,payroll and other records to facilitatethe computation of the backpay due.As the unfair labor practices committed by the Respondent.are of a characterstriking at the root of employee rights safeguardedby the Act,itwill be recom-mended that the Respondent cease and desist from infringing in any manner uponthe rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I adopt the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of.the Act.2.By discriminating in regard to the hire and tenure of the employees listed inAppendix B, the Respondent has engaged in unfair labor practices within the meaningof Section 8(a) (3) and(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication. ]r,As toCarr and Hackleton,see footnote 23.n As the claimants were on strike when discharged,they are entitled to backpayonlyfrom the date that they validly applied for reinstatement.I find that such date for allthe claimants,except Carr and Hackleton, was May 26,1961,when the Respondent re-ceived a letter from counsel for the Union unconditionally requesting reinstatement ofall the claimants,except Carr and Hackleton.As for Hackleton,there was no evidencethat he has as yet applied for reinstatement.Accordingly,he must be deemed to be stillon strike, and his right to reinstatement and backpay will run from the date that hemakes such application.As for Carr,as already noted, he testifiedthat if he had not beendischarged on May 8, he would have quit, in any event,on May 12. It follows that evenif be should hereafter apply for reinstatement,he would not be entitled thereto or to anyba.ckpay, by reason of his discriminatory discharge.Pottsville Community Hotel Co., Inc.andBartenders,Hotel andRestaurant Employees Union,Local391, AFL-CIO.Case No.4-CA-f394.March 21, 1962DECISION AND ORDEROn November 30, 1961, Trial Examiner James V. Constantine is-suedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and is engaging in the unfairlabor practices alleged in the complaint and recommending_ that he,cease and desist therefrom and take certain affirmative action, asset forth in the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the Intermediate Report and13.6NLRB No. 43.